Myrick, J.
Partition. Appeal by J. L. N. Shepard.
A motion was made to dismiss this appeal on the ground that the appellant had not served the notice of appeal on all the adverse parties or their attorneys.
The appeal is from specific parts of the interlocutory decree only, viz., the parts relating to certain portions of an undivided one sixteenth of the rancho Las Animas; the decree as to the remainder of the rancho is not inwolved in the appeal. The notice was served on the parties (or their attorneys) interested adversely to the appellant, in so much of the undivided one sixteenth as is involved in the appeal.
The motion is denied.
McKinstry, J., Morrison, C. J., and Sharpstein, J., concurred.